Citation Nr: 1435312	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active duty from August 1969 to March 1971.

This matter is on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in April 2008 and before the undersigned Veterans Law Judge at a Video Conference hearing in January 2011.  Transcripts of both hearings are of record.

This matter was most recently Remanded in April 2013 for further evidentiary development.

The Board notes that in response to the VA correspondence in August 2013, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period and submitted additional written argument and evidence in support of his claims.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is not precluded from securing and following a substantially gainful occupation in a sedentary capacity by reason of his service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to the initial denial of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for PTSD in a notice letters sent in July 2007and July 2011, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of records from the Social Security Administration (SSA), service and VA treatment records, including those obtained pursuant to the Board's May 2011 and April 2013 Remands.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in April 2006, December 2010, and in August 2011 pursuant to the Board's May 2011 Remand.  On VA PTSD examination in August 2011, the examiner opined that, since the Veteran had not formally worked since 1993 or 1994, it was not possible to determine the impact of PTSD on the Veteran's employability "without resort to speculation."  The Board found that this conclusion did not address the criteria for evaluating PTSD, and did not serve as an adequate factual basis to allow the Board to adjudicate the claim for TDIU benefits.  

Accordingly, in April 2013, the Board remanded the claim for a VA social and industrial survey to assess the Veteran's day-to-day functioning and capacity for employment and for another VA PTSD examination to reassess the severity of the Veteran's PTSD; the Veteran underwent additional examinations in May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  The Board finds the May 2013 VA Disability Benefits Questionnaire (DBQ) examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability and employability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In a May 2014 Brief of Appellant, the Veteran, through his representative, contended that the May 2013 VA [PTSD] examination inadequately assessed his PTSD as he had flare-ups that were productive of episodic factors affecting his occupational and social functioning.  He contended that he has flare-ups due to his PTSD that the VA examiner failed acknowledge and which warrant the assignment of a rating greater than 50 percent. The Board does not agree.  

First, as will be evidenced below, the Board concludes that the duration of his flare-up pain would be too short to reasonably schedule him for an examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Second, when the VA PTSD examiner asked the Veteran to divulge any other issues, symptoms, or events that were related to his PTSD, which would include a description of flare-ups, the Veteran replied that he did not know what he was supposed to say.  The Veteran had ample opportunity to inform the examiner of his flashbacks or additional symptomatology, but failed to do so.

Moreover, on review of the examination report, the Board observes that the VA psychiatrist essentially opined that the Veteran was either over-endorsing his symptoms or did not have a currently diagnosed psychiatric disability other than alcohol dependence.  Similarly, on VA social work industry survey, the examiner (a social worker) opined that since the Veteran had not engaged in formal work since his rehabilitation from substance abuse, in order to differentiate work problems due to addiction or PTSD symptoms or other issues it was difficult for the examiner to provide an opinion regarding his employability without resort to speculation.  Both examiners fully attempted to elicit information regarding the Veteran's psychiatric symptomatology and employability.  However, it was the Veteran's responses, or the lack thereof, that resulted in the findings made in the reports of examination.  Both examiners adequately explained their findings and why such opinions could not be provided.  

Remanding the matter to schedule additional VA examinations would serve no useful purpose and is not required under the law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that there is no additional development that may be undertaken to assist the examiner in this regard.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  VA also substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in April 2008 and before the undersigned Veterans Law Judge in January 2011 in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The DRO and undersigned Veteran's Law Judge solicited the Veteran to testify on the nature, frequency and severity of his service-connected PTSD and its effect on his daily living and employment.  The Veteran's testimony also triggered the Board's decision to Remand the matter to obtain the above-referenced VA treatment records and 2013 VA DBQ examinations.
For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record. It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

Historically, in a February 2000 decision, the RO granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating from March 13, 1998 (date of claim) under Diagnostic Code 9411 for his service-connected PTSD.  An August 2006 Board decision granted an increased rating of 50 percent.  A September 2006 decision effectuated the 50 percent rating, effective from June 10, 2004 (the date of a VA examination which showed a worsening).
The pertinent evidence of records includes VA treatment records dated in July 2006 which show that the Veteran reported vague and occasional auditory hallucinations and delusional thoughts.  He felt close to his three sisters and was employed at a private rehabilitation center.  He was alert and well-oriented.  Mood was depressed with frequent tearfulness.  Judgment and insight were fair.  The impression was PTSD by history (rule out major depression with psychotic features) and history of polysubstance abuse and dependence.

A January 2007 report reflects that the Veteran was no longer working, but was previously employed for 17 years at a waste water treatment center.  In May 2007, he appeared clean and cooperative with a stable mood and appropriate affect.  He did not have looseness of associations (LOA), flight of ideas (FOI) or evidence of hallucinations.  He denied suicidal and homicidal ideations, but complained of increase in nightmares and intrusive thoughts.

On VA PTSD examination in August 2007, the Veteran presented with complaints of "ups and downs."  He said his life was more stable since October 2004 when he stopped drinking and using drugs and entered substance dependence treatment.  He had periods of depression during which he withdrew from others and had nightmares 2-3 times per week.  He was able to interact with people in controlled situations without conflict or confrontation.  However, he avoided crowds due to fear of panic attacks.  He controlled his temper by avoiding situations with potential conflicts and stated that he was a "loner," but attended Alcoholics Anonymous (AA) meetings daily, if possible, and did some work at the private substance abuse center.  The Veteran occasionally heard "mumbling voices."  He experienced daily irritability and panic attacks up to once per week.  The examiner opined that his psychiatric symptoms were moderate in severity and noted that he had lost many jobs due to his addiction.

Regarding social functioning, the examiner opined that the Veteran's overall quality of life was compromised secondary to physical health problems and PTSD.  His current life situation was a result of his long time substance dependence.  He was divorced and isolated from his family.  However, he had some contact with his daughter.  There was a history of poor coping skills and an inability to tolerate stressful situations resulting in impulsive and dangerous behavior.  During his sobriety, he had no impulsive or violent behavior.  However, he still had difficulty with stressful situations.  Although he had a built-in support system in his recovery program, he still tended to isolate and remain detached because of his PTSD.  The examiner assigned a GAF score of 50.

In his November 2007 notice of disagreement, the Veteran disputed the examiner's findings that he was a "loner" and stated that he was "around" other veterans.

VA treatment records dated in February 2008 reflect that the Veteran presented clean and cooperative.  His mood was stable with an appropriate affect.  He did not have LOA, FOI, or hallucinations.  He denied homicidal and suicidal ideations.  Since becoming sober, he reported a worsening in the frequency of his symptoms, including nightmares and intrusive thoughts.

In an April 2008 personal hearing before a DRO, the Veteran testified that he stopped working at the treatment center around March or April 2007, because it was hard to deal with different personalities.  He sometimes had problems with his co-workers and testified that he stopped working one to two months after the August 2007 VA examination.  He said that he went to AA at least 4 to 5 times a week and watched television.  He said that he did not go grocery shopping, because he could not handle the crowds or lines.  He was currently divorced and endorsed suicidal and homicidal thoughts.  He testified that he threatened people and had a short temper and pushed and shoved people.  He even pushed and shoved people.  He said that he would not shower or bathe for up to four days.  The Veteran also testified that he had sisters and nephews that he could not stand, denied having friends, and stated that he was depressed.  He testified that he had panic attacks, but explained that they did not occur on a regular basis.

From August 2008 to April 2010, the Veteran attended appointments appropriately groomed and dressed.  Speech was normal and judgment and insight were intact.  Mood was depressed with an anxious affect.  Thought processes were linear and goal-directed.  He denied suicidal/homicidal ideations.  There was no evidence of FOI or LOA.  He was not paranoid or delusional.  He denied audiovisual hallucinations, but had flashbacks.  In December 2009, he reportedly planned to spend the holiday with his family.  In April 2010, he complained of irritability and self-isolation.

On VA PTSD examination in April 2010, the Veteran reportedly last worked in approximately 1993 or 1994 before his PTSD became symptomatic and his substance abuse began.  Prior to that time, he was an operator for a waste water treatment plant on a full-time basis for 18 1/2 years since his discharge from active service.  A brief marriage produced a son and daughter.  He also had a second son from another relationship and three grandchildren.  He complained of nightmares, flashbacks, depression, frequent crying spells, anger, irritability, and frequent suicidal thoughts.  He had a restricted range of affect.  The examiner opined that his symptoms were moderate in severity.

Regarding employability, the examiner explained that the Veteran was unemployed and unable to hold down a job due to his irritability and feeling distracted and that his employment problems were related to his PTSD symptoms.  In this regard, in 1993 or 1994 he was given the choice to resign or be fired from his job due to drug and alcohol abuse.  When employed, he claimed that he lost about 2 hours of efficient work time due to irritability, concentration problems, and feeling distracted.  During a 40-hour week, he estimated that he lost up to 10 hours of efficient work time due to psychiatric symptoms.  However, it was noted that he was in receipt of SSA disability benefits for a neck injury and that his combined PTSD symptoms and physical limitations due to his broken neck impaired his ability to work.  The Veteran's depression, irritability, feeling distracted and concentration problems caused impairment in employment functioning.

Regarding social functioning, the Veteran lived alone in a trailer and daily activities included watching television and cleaning up his trailer.  He regularly attended church and was able to maintain activities of daily living adequately.

On mental status examination, he was alert and oriented times four.  He described his mood as "settled" with a restricted affect.  He denied suicidal and homicidal ideations.  However, he endorsed auditory and visual hallucinations.  He maintained good eye contact and there was no overt evidence of psychosis.  His thought processes were linear.  Insight and judgment were intact.  He was diagnosed with PTSD and assigned a GAF score of 54, which represented moderate to severe impairment in social and industrial functioning.  His prognosis for improvement and/or stabilization was guarded.

From June 2010 to January 2011, the Veteran had a stable mood and appropriate affect.  He did not have LOA, FOI, or evidence of hallucinations and denied homicidal and suicidal ideations.

In January 2011 before the undersigned, the Veteran testified that contrary to the examiner's findings, he did in fact have suicidal and homicidal ideations.  He testified that his friends shied away from him and that he occasionally went to church.  He stayed in contact with his children by phone and denied visiting them.  He met with friends and other veterans once a week, but was not a member of any social group.  He testified that he resigned from employment in 1993 or 1994 due to drug and alcohol abuse, but had maintained sobriety for six years.  He did not feel that he was employable due to his PTSD.

From January 2011 to June 2011, the Veteran presented adequately groomed for his appointments.  There was no evidence of LOA, FOI, or hallucinations.  Mood ranged from stable to depressed and affect ranged from appropriate to restricted.  He reported self-isolating in April 2011 and in June 2011 was paranoid about being watched.  In June 2011, he reported suicidal ideations and difficulties with depression and anger, but was considered a low risk for self-harm.  He was assigned a GAF score of 55 and the psychologist diagnosed PTSD.

On VA PTSD DBQ examination in August 2011, the examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  He reported that he regularly attended church and had a good relationship with all of his adult children.  He stated that he had a sister who lived locally to him and assisted him with some shopping and household chores.  The examiner noted that regarding occupational and educational history, the Veteran reported no change since the last examination.  He remained unemployed and reported that he participated in rehabilitation programs, but was "too far gone on drugs" to seek employment.

On mental status examination, he complained of anxiety and suspiciousness; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 57.  The examiner explained that the Veteran had chronic symptoms of PTSD and several years of drug addiction.  He maintained his sobriety, but appeared to have only minimal improvement in other mental health issues.

Regarding employability, the Veteran had not sought employment or worked formally since approximately 1993 or 1994.  He reported that when he did have a job, he had difficulty adjusting to someone in authority over him.  The examiner opined that since he had not engaged in formal work since his rehabilitation from substance abuse, in order to differentiate work problems due to addiction or PTSD symptoms or other issues, it was difficult for the examiner to opine as to his employability without resort to mere speculation.

From August 2011 to May 2013, the Veteran appeared clean and cooperative without LOA, FOI, or evidence of hallucinations.  He denied homicidal ideations.  Mood ranged from stable to depressed with blunted and constricted affect.  Thought processes were linear and goal-directed without overt psychosis.  Judgment and insight were intact.  In August 2011, he declined participation in a group therapy or a residential program.  That month, he enjoyed a visit from his son and grandson.  In October 2011, he reportedly had more time since he was no longer performing "side work" to supplement his income.  In January 2012, he reported involvement in his church.  In October 2012, he was briefly admitted to a residential program which stemmed from a confrontation with another man over dating the same woman.  In February 2013, he reported suicidal ideations, but an assessment indicated that there was no need for suicide intervention.


Pursuant to the Board's April 2013 Remand, on VA PTSD DBQ examination in May 2013, the examiner opined that the Veteran did not have a diagnosis of PTSD.  Rather, he diagnosed polysubstance dependence, in sustained full remission by the Veteran's report, due to or because of his service-connected PTSD.  The examiner opined that with regard to occupational and social impairment, a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  As regards social, marital, and family history, the examiner noted that the Veteran described a different social and activities profile on August 2011 VA examination; the Veteran stated that three sisters lived in Columbus, but did not assist him with shopping or cleaning.  He stated that he spoke to them and their husbands, but indicated that he did not feel that his sisters helped him.  He also indicated that he maintained contact with all three of his children.

With respect to daily activities, he watched television, prepared his own meals, and kept his own clothes clean.  On occasion, he went to a local sports bar with friends where he met a "special friend" with whom he was in a three-year relationship.  The examiner stated that the Veteran did not describe the same symptoms reported on his May 2013 psychiatric contact and his separate social work examination.  There were no overt mental health issues.  The examiner noted that compared to the August 2011 examination, he denied any issues in this examination.  He stated that he had anger problems, but when asked to discuss interval events, he stated that there had not been any.  The Veteran reported that he easily got into a defensive mood and had anxiety attacks, but when asked to explain what he happened during these events, he became vague and non-specific.  The examiner opined that the Veteran's symptoms did not meet the criteria for any specific Axis I condition.  Regarding occupational and educational history, he denied any formal training or part-time or full-time employment.

When the examiner attempted to elicit evidence of additional symptoms by asking him to tell him anything, including other issues, symptoms, or events that were related to his PTSD, the Veteran replied, "I don't know what I'm supposed to say now."  He explained that the question was meant to elicit any other problems or issues that he felt were associated with his service-connected PTSD that bothered him or caused problems.  However, the Veteran could not think of any issues.  The examiner concluded that, "In this exam to open ended, non-leading non-checklist style questions, the Veteran did not endorse nor present clinically with full symptoms for a DSM-IV diagnosis of PTSD."

The Veteran was also afforded a VA social work and industrial survey examination in May 2013.  The Veteran reported becoming increasingly isolated after his military service.  On social function examination, he was well-groomed and appropriately dressed.  He was in an uncommitted relationship with a female friend who he saw twice per month.  No evidence of a mental disorder was detected.  With regard to the effect and impact of the Veteran's PTSD on social functioning, the examiner stated that the Veteran reported non-congruent degrees of social interaction at different points of the examination-varying from having little desired interaction with others to maintaining a sexually active relationship for approximately the past three years and going to sports bars to watch games with friends.  The Veteran was assigned a GAF score of 70, indicative of only mild symptoms.

In June 2013, the Veteran was depressed, but denied suicidal ideations.  He acknowledged having suicidal thoughts in the past, but stated that he never attempted to commit suicide.  He stated that he was concerned about getting an increase in his disability rating.  He reportedly heard mumbled voices, had visual hallucinations, and experienced paranoia.  He stayed away from crowded places, because he became uncomfortable around lot of people.

On mental status examination, he was casually dressed and fairly groomed.  Mood was appropriate and restricted, while affect was congruent to mood.  His thought processes were coherent without FOI or LOA.  He denied any suicidal or homicidal ideations or delusions, but had paranoia.  There were no auditory or visual hallucinations.  PTSD and psychosis were diagnosed.

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.  In this regard, the August 2011 VA examiner opined that the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

Evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene.  The Veteran has some documented symptoms of suicidal ideation, one occasion of homicidal ideation (in April 2008) and difficulty in adapting to stressful circumstances.  However, these symptoms have not been shown to affect him on a continuous basis and/or result in difficulty in an inability to establish and maintain effective relationships.  Further, with regard to the documented intermittent suicidal ideations, further evaluation revealed that the Veteran was a low suicide risk.  Although in April 2008 the Veteran testified that he "pushed and shoved" people and was involved in an altercation in October 2012, these two incidents do not reflect a pattern of impaired impulse control.  In this regard, on VA psychiatric examination in May 2013, the Veteran stated that he had anger problems and refused to discuss any related events during which he displayed anger.  With regard to the Veteran's April 2008 testimony that he would not shower or bathe for up to four days, this testimony is overwhelmingly contradicted by the evidence of record which shows that he was appropriately groomed on VA examination and during his appointments.

The Board acknowledges that the record reflects a diagnosis of paranoia in June 2011 and a June 2013 diagnosis of psychosis, but finds that the record overall is not indicative of persistent delusions or hallucinations.  Moreover, with regard to the June 2013 diagnosis of psychosis, the Board finds that the May 2013 VA examiner's findings, made one month prior to the diagnoses of PTSD and psychosis, are far more probative than the June 2013 diagnosis which appears to demonstrate a drastic and sudden worsening in the Veteran's psychiatric disability since May 2013.  In this regard, the May 2013 VA examiner concluded that the Veteran did not endorse nor present clinically with full symptoms for a DSM-IV diagnosis of PTSD.  When given an opportunity to identify and discuss his psychiatric symptomatology, the Veteran failed to discuss any relevant symptoms.  The examiner conducted a thorough and complete VA mental health examination and provided a detailed rationale in support of his opinion.  Moreover, the May 2013 VA social work and industrial survey resulted in the assignment of a GAF score of 70, indicative of only mild symptoms.  Curiously, one month later the Veteran reportedly heard mumbling and reported visual hallucinations and paranoia.  The June 2013 diagnosis is unsupported by any rationale or explanation for the apparent drastic worsening in the Veteran's PTSD symptomatology since one month prior.  

Accordingly, the Board affords the June 2013 report and diagnoses less probative value than the May 2013 VA examination.  The glaring discrepancy between the findings made in May 2013 compared to those made in June 2013, in addition to other inconsistencies in his testimony and statements made to medical providers, causes the Board to question the Veteran's credibility overall.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The VA examiners' notation of this discrepancy and his tendency to over-endorse at times lends further support to this finding.

Indeed, with the exception of an assigned GAF score of 50 in January 2007, indicative of serious symptomatology, the majority of the assigned GAF scores ranging from 54 to 70 during this period are clearly indicative of moderate to mild symptomatology due to service-connected PTSD.  The Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  In fact, while the Veteran denied having a history of part-time or full-time employment on VA examination in May 2013, the evidence of record reflects that the Veteran was able to maintain employment at his substance abuse center for a period of time and performed "side work" to supplement his income, as reported in an October 2011 report.  In addition, while he occasionally self-isolated, he had a good relationship with his children, had a significant other, attended church, and associated with other veterans.  Finally, in April 2008 the Veteran testified in April 2008 that he could not stand his sisters and nephews.  However, on August 2011 VA examination he stated that one of his sisters was instrumental in assisting with activities of daily leaving.

Consequently, there is no basis for assignment of an evaluation in excess of 50 percent disabling for PTSD.  The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.  The totality of the evidence fails to support the assignment of a 70 percent rating for PTSD at any time during the appeal period.

In December 2007 and August 2008 letters, the Veteran's sisters indicated that he had sleep problems, nightmares, was very short-tempered, irritable, and was unable to work due to his PTSD.

In a July 2011 statement, the Veteran's friends stated that he was always depressed and was an introvert.  He self-isolated and only associated with a few family members and friends.  He had nightmares and night sweats and was described as quiet, subdued, and hermit-like.  They contended that he had memory problems, nightmares, depression, sleep problems, and anger.

In this regard, the Veteran, his family, and his friends are competent to report on factual matters of which they have first-hand knowledge, e.g. psychiatric symptomatology including anger outbursts and disruptions of mood.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is also no reason to question their credibility at this juncture.  However, while the Board may consider the subjective statements of the Veteran, his family and his friends regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  Even considering the lay statements from the Veteran's family and friend, the totality of the evidence still fails to support the assignment of a 50 percent rating for PTSD.

With regard to the Veteran's statements and testimony in support of his claim, in this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased PTSD symptoms to lack credibility as well as probative weight.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 50 percent for PTSD must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's PTSD disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's PTSD disability could not be contemplated adequately by the applicable schedular rating criteria discussed above. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III. TDIU

The Veteran contends that his PTSD is so severe as to prevent him from obtaining and maintaining gainful substantial employment and that he is entitled to TDIU, including on an extraschedular basis.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2013).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

As previously stated, the Board itself cannot assign an extraschedular rating in the first instance.  However, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App.  242 (2008).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

During the entirety of the period relating to the pendency of the claim, the Veteran has been service-connected only for PTSD, rated at 50 percent.  He is not service connected for any other disability.  Therefore, the Veteran has not met the minimum rating requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a).

The Board must now consider the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability pursuant to 38 C.F.R. § 4.16(b), such that referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.

In addition to the above-cited evidence of record, the record includes SSA records which include a 2003 report of continuing disability interview report which shows that the Veteran was in receipt of disability benefits for PTSD, a broken neck, and a spine disorder.  A subsequent disability determination indicates that he was deemed disabled due to anxiety-related disorders since August 1996.

At the time of the Veteran's initial TDIU claim in April 2005, he contended that he was unable to work due to glaucoma and PTSD.  He indicated that he was last employed full-time in January 1993 as a waste water treatment operator.

In an August 2006 personal hearing before a DRO, the Veteran testified that he dropped out of school due to a broken neck sustained in a car accident.  In the past five years, he had only performed volunteer work, but had received a stipend of $125.00 from a private rehabilitation center (where he received treatment) for a period of one year.

In an undated letter, a friend of the Veteran's stated that he was totally disabled and had not been able to work since the 1970s.

On VA PTSD examination in August 2007, the examiner indicated that there were no observable impairments in thought processes or communications skills.  However, the examiner determined that the Veteran was only able to function in relatively low stress positions in which any requirement for contact with co-workers or the public was limited.  His PTSD symptoms caused inconsistent periods of anxiety and depression which caused him to withdraw.  The examiner further opined that his irritability, hypervigilance, and concentration problems would likely make it difficult for him to perform routine repetitive tasks, interact appropriately with co-workers, and receive supervision from bosses.  His ability to adapt to stress was impaired and he coped by isolating and not going to work for a week or more at a time.  The examiner explained that this would more likely than not negatively affect his ability to maintain employment in a more typical work situation which would not allow him flexibility.  The examiner noted that the Veteran had maintained sobriety since 2004.  His ability to obtain or retain employment was related to PTSD alone.

In his July 2011 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran stated that he is unable to work due to his PTSD/depression.  He reported that he completed two years of college and last worked full-time as an operator at a city light and water department in 1993.

On May 2013 VA social work and industrial survey, the Veteran reported becoming more socially isolated after his military service.  An increase in alcohol consumption led to employment problems.  He had several jobs over a five-year period until he became a waste treatment operator, a position he held for 16 years until he resigned due to alcohol abuse-related problems.  He stated that he was a "loner," but had a female companion that he saw twice a month.

The examiner noted that he was no longer employed as a waste water treatment operator from which he resigned due to alcohol dependence.  In terms of the effect on his employment, the examiner explained that the Veteran's age and physical issues could affect his ability to maintain substantially gainful employment.  However, with respect to his PTSD, he opined that there were no notable objective clinical symptoms.  The examiner instead found that due to the lack of overt clinical symptoms of mental illness at the time of the examination, it would be an act of speculation to formally opine beyond the above.  This opinion, while somewhat speculative, is based on a well-reasoned rationale based on the evidence in the Veteran's claims file, including treatment records and the history given by the Veteran.  Based on all of this, he essentially determined that an opinion regarding the Veteran's unemployability due to a psychiatric disorder could not be provided because there were no clinical findings of any psychiatric disorder, which precluded him from making a more definitive opinion.  The opinion is more than adequate and clearly addresses the concerns raised in Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected PTSD alone precludes him from engaging in substantially gainful employment.  The Board acknowledges that the April 2010 VA examiner opined that he was unable to maintain employment due to PTSD symptoms and on August 2011 VA examination the Veteran reported that he was "too far gone on drugs" to seek employment.  However, on May 2013 VA PTSD and social work and industrial survey, the examiners opined that there was no evidence of a psychiatric disability; diagnosed polysubstance dependence, in sustained full remission by the Veteran's report; and opined that the Veteran's disability was not severe enough to interfere with occupational functioning.  These findings and opinions weigh heavily against the Veteran's claims of unemployability.  Moreover, while the record reflects that the Veteran's substance abuse was a major factor in the termination of his employment in 1993 or 1994, he has maintained sobriety for almost 14 years during which time the record shows that he has not sought employment.

In view of the foregoing discussion, the Board finds that the preponderance of the evidence of record does not show that the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), or that he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD.  Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.

Furthermore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


